         Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 1 of 26



                                   IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION


 MARVIN WILLIAMS and SHIRLEY                        s
 wILLIAMS,                                          $
                                                    $
              Plaintiffs,                           $
                                                    $   Case No. 4zl9-cv-02337
 vs.                                                $
                                                    $
 AVON PRODUCTS,INC.;                                $
 BRENNTAG NORTH AMERICA,                            $
 INC.                                               s
 (sued individually and as successor-in-            s
 interest                                           s
 to MINERAL PIGMENT SOLUTIONS,                      $
 INC.                                               $
 and as successor-in-interest to                    s
 WHITTAKER                                          s
 CLARK & DANIELS, INC.);                            s
 BRENNTAG SPECIALTIES, TNC.                         $
 flkla                                              s
 MINERAL PIGMENT SOLUTIONS,                         s
 INC.                                               s
 (sued individually and as successor-in-            s
 interest                                           s
 to WHITTAKER CLARK & DANIELS,                      s
 rNC.);                                             s
 BRISTOL.MYERS SQUIBB                               s
 COMPANY                                            $
 (sued individually and as successor-in-            $
 interest                                           $
 to CHARLES OF THE RITZ);                          s
 COLGATE.PALMOLIVE COMPANY                         s
 (sued individually and as successor-in-           $
 interest                                          $
 to THE MENNEN COMPANY);                           $
 CYPRUS MINES CORPORATION;                         $
 CYPRUS AMAX MINERALS                              $
 COMPANY                                           $
 (sued individually, doing business as, and        $



I269Q9 47 v . L 6487 / 28685   I
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 2 of 26



               AMERICAN TALC
 as successor to                                           s
COMPANY; METROPOLITAN TALC                                 $
CO. INC. and CHARLES MATHIEU                               s
INC. and SIERRA TALC COMPANY                               $
and TINITED TALC COMPANY);                                 s
JOHNSON & JOHNSON;                                         $
JOHNSON & JOHNSON CONSUMER                                 $
INC., a subsidiary of JOHNSON &                            $
JOHNSON;                                                   s
BMS CONSUMER PRODUCTS                                      $
CORPORATION;                                               s
RANDALL'S FOOD & DRUGS LP;                                 $
RANDALL'S FOOD MARr(ETS, INC.;                             $
WHITTAKER CLARK & DANIELS,                                 s
INC.;                                                      s
YVES SAINT LAURENT AMERICAN                                s
INC., a subsidiary of KERING                               $
HOLLAND NV,                                                $
                                                           $
             Defendants.                                   s
                                                           $




                                    BRISTOL .MYERS SOUIBB COMPANY'S
                                ORIGINAL ANSWER TO          ,S COMPLAINT


            Defendant Bristol-Myers Squibb Company, (hereinafter "BMS"),                  by and through its

attorneys, Hawkins Pamell              & Young LLP, hereby     answers the   Plaintiff s Complaint (hereinafter

referred to as the "Complaint"), dated June May 23,2019, as follows:

            1.          Paragraph    I of the Complaint contains no allegations warranting a response,   and to

the extent a response is required, BMS denies all allegations as they pertain to BMS and is without

knowledge or information as to the truth of the allegations as they pertain to any other defendant,

and refers all questions of law to the Court.




                                                           2



12690947   v.l   6487 1286858
           Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 3 of 26



            2.          Paragraph 2 of the Complaint contains no allegations warranting a response, and to

the extent a response is required, BMS denies all allegations as they pertain to BMS and is without

knowledge or information as to the truth of the allegations as they pertain to any other defendant,

and refers all questions of law to the Court.

            3.          BMS is without knowledge or information sufficient to form a belief as to the truth

ofthe allegations set forth in Paragraphs 3 through 6 and 8 through         17   of the Complaint, and same

are therefore denied.

            4.          BMS denies the allegations set forth in Paragraph 7 of the Complaint.

            5.          Paragraph 18 of the Complaint contains no allegations warranting a response, and

to the extent a response is required, BMS denies all allegations as they pertain to BMS and is

without knowledge or information as to the truth of the allegations as they pertain to any other

defendant, and refers all questions of law to the Court.

                                                FACTUAL SUMMARY

            6.         BMS denies the allegations contained in Paragraph 19 of the Complaint, including

all subparts, as they pertain to BMS, denies knowledge or information sufficient to form a belief

as to the       truth of the allegations as they pertain to any other defendant, and refers all questions   of

law to the Court.

                                                  COUNT ONE

            7.         BMS denies the allegations contained in Paragraphs 20 through 27 of the Complaint

(incorrectly numbered 14 through 27), as they pertain to BMS, including all subparts, denies

knowledge or information sufficient to form a belief as to the truth of the allegations as they pertain

to any other defendant, and refers all questions of law to the Court.


                                                         J




12690947   vI   6487 /286858
          Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 4 of 26


                                                      COUNT TWO
                                        ALLEGATIONS AGAINST SUPPLIER DEFENDANTS

                   8.           With respect to the allegations contained in Paragraph 28 of the Complaint

(incorrectly numbered 22), BMS repeats and incorporates its responses to Paragraphs                    I through
27 of the Complaint as if fully set fonh herein.

                   9.           Paragraphs 29 through 33 of the Complaint (incorrectly numbered 22 through2T)

contains no allegations warranting a response by BMS, and to the extent a response is required,

BMS denies all allegations as they pertain to BMS and is without knowledge or information as to

the truth of the allegations as they pertain to any other defendant, and refers all questions of law to

the Court.

                                             COUNT THREE
                             CONSPIRACY ALLEGATIONS AGAINST ALL DEFENDANTS


                   10.          V/ith respect to the allegations contained in Paragraph 34 of the Complaint

(incorrectly numbered 28), BMS repeats and incorporates its responses to Paragraphs                   I   through

33 of the Complaint as                     if fully   set forth herein.

                   I   1.       BMS denies the allegations contained in Paragraph 35 through 38 of the Complaint

(inconectly numbered 28 through 32) as they pertain to BMS, including all subparts, denies

knowledge or information sufficient to form a belief as to the truth of the allegations as they pertain

to any other defendant, and refers all questions of law to the Court.

                                                                COUNT FOUR
     GROSS NEGLIGENCE/IVIALICE ALLEGATIONS AGAINST ALL DEFENDANTS

                       12.      V/ith respect to the allegations contained in Paragraph 39 of the Complaint



                                                                          4



1269 094'7 v   .   |   6487 /2868 5 8
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 5 of 26



(incorrectly numbered 33), BMS repeats and incorporates its responses to Paragraphs                    I    through

38 of the Complaint as if fully set fonh herein.

                 13. BMS denies the allegations            contained   in   Paragraphs    40 of the   Complaint

(incorrectly numbered 34) as they pertain to BMS, denies knowledge or information sufficient to

form a belief as to the truth of the allegations as they pertain to any other defendant, and refers all

questions of law to the Court.

                                  COUNT FIVE
           AIDING AND ABETTING ALLEGATIONS AGAINST ALL DEFENDANTS

                 14.       With respect to the allegations contained in Paragraph   4l   of the Complaint

(inconectly numbered 35), BMS repeats and incorporates its responses to Paragraphs 1 through

40 of the Complaint as if fully set forth herein.

                 15.       BMS denies the allegations contained in Paragraphs 42 through 44 of the

Complaint (incorrectly numbered 36 through 38) as they pertain to BMS, denies knowledge or

information sufficient to form a belief as to the truth of the allegations as they pertain to any

other defendant, and refers all questions of law to the Court.

                                   COUNT SIX
             NEGLIGENCE PER SE ALLEGATI ONS AGAINST AI,I, DEF'FJ,NDANTS

                 16.       V/ith respect to the allegations contained in Paragraph 45 of the Complaint

(inconectly numbered 39), BMS repeats and incorporates its responses to Paragraphs 1 through

44 of the Complaint as if fully set forth herein.

                 17.       BMS denies the allegations contained in Paragraphs 45 through 48 of the Complaint

(incorrectly numbered 40 through 42), as they pertain to BMS, denies knowledge or information

sufficient to form a belief as to the truth of the allegations as they pertain to any other defendant,


                                                            5




12690947   v.l   6487   /286858
        Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 6 of 26



and refers all questions of law to the Court.

                                                              DAMAGES

                   18.     With respect to the allegations contained in Paragraph 49 of the Complaint

(inconectly numbered 43, BMS repeats and incorporates its responses to Paragraphs I through 48

of the Complaint as if fully set forth herein.

                   19.     BMS denies the allegations contained in Paragraph 49 through 5l ofthe Complaint

(incorrectly numbered 43 through 45p) as they pertain to BMS, including all subparts, denies

knowledge or information sufficient to form a belief as to the truth of the allegations as they pertain

to any other defendant, and refers all questions of law to the Court.

                                                            AS AND FOR A
                                                 FIRST             TIVE DEF'ENSE

               20.         All claims         are time-baffed by the applicable Statute   of Limitations

                                                            AS AND FOR A
                                                SECOND                  ATIVE DEF'ENSE

               21.         All       causes   of action have not been maintained in a timely fashion, and Plaintiffs'

have neglected the same and should be barred by the doctrine of laches.

                                                            AS AND FOR A
                                                 THIRI)            TIVE DEF'ENSE
               22.         The Court lacks jurisdiction over the subject matter of this action.

                                                       AS AND FOR A
                                                FOURTH AFFIRMA TIVR, DEF'ENSE

               23.         Plaintiffs' claims are barred by the doctrine of estoppel.

                                                        AS AND FOR A
                                                 FIFTH AFFIRMATIVE DEFENSE



                                                                    6



126909 47 v.   t   6487 128685   I
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 7 of 26



                24.     Plaintiffs' claims are barred by the doctrine of waiver

                                             AS AND FOR A
                                      SIXTH AFFIRMATIVE DEFENSE

                25.     The Complaint, and each and every allegation considered separately, fails to state

any cause of action against BMS upon which relief can be granted.

                                            AS AND FOR A
                                    SEVENTH AFFIRMATIVE DEFENSE

                26.     Since Plaintiffs are unable to identify the manufacturers of the substance, product,

or equipment which allegedly caused the injury, Plaintiffs fail to state a claim upon which relief

may be granted, since if such relief were granted, it would deprive BMS of its constitutional rights

to substantive and procedural due process of law and equal protection under the laws guaranteed

by the Fourteenth Amendment to the Constitution of the United States.

                                             AS AND FOR A
                                     EIGHTH AFFIRMATIVE DEFENSE

            27.        The causes of action asserted herein by Plaintiffs', who admittedly are unable to

identify the manufacturer of the alleged injury-causing product, fail to state a claim upon which

relief can be granted, in that Plaintiffs have asserted claims for relief which,           if granted, would
constitute a taking of private property for public use, without just compensation. Such a taking

would contravene BMS's constitutional rights as preserved for it by the Fourteenth Amendment

of the Constitution of the United States.

                                             AS AND FOR A
                                      NINTH AFFIRMATIVB DEFENSE

            28.        BMS asserts that   if Plaintiffs'   have released, settled, entered into an accord and

satisfaction, or otherwise compromised Plaintiffs' claims herein, then accordingly, said claims are


                                                            7




I2690947v   I   6487 /286858
           Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 8 of 26



barred or reduced by payment, accord, satisfaction, arbitration and award, release and res judicata.

                                               AS AND FOR A
                                        TENTH AFFIRMATIVE DEFENSE

                 29.     Plaintiffs' claims for exemplary or punitive damages against BMS violate BMS's

rights under Article            l, $$ 1, 10, and 19 and the Fifth, Sixth, Eighth, and Fourteenth Amendments
of the United States Constitution, the Constitution of the State of Texas, and any other state's law

that might apply, in that such damages deprive BMS of procedural and substantive Due Process;

subject BMS to Double Jeopardy; deprive BMS of Equal Protection; give the jury unfettered

discretion to award punitive damages on vague grounds with no objective standards, without the

presumption            of innocence, and improperly allows for joint and several liability resulting in

different penalties for the same or similar acts.

                                                  AS AND FOR AN
                                     ELEVENTH AFFIRMATIVE DEFENSE

                 30.     The allegations set forth in the Complaint do not state a claim against BMS which

would authorize or entitle Plaintifß' to recover punitive or exemplary damages as set forth under

the laws of Texas.

                                                AS AND FOR A
                                      T\ilELFTH AFFIRMATIVE DEFENSE

                 31.    Any award for punitive damages based on anything other than BMS's conduct in

connection with the distribution of the product that is subject of this lawsuit would violate the due

process clause of the Fourteenth Amendment to the United States Constitution, and would be

improper under the common law and public policies of the State of Texas because any other

judgment for punitive damages in this case cannot protect BMS against impermissible multiple




                                                           8




12690947   v.1   6487 1286858
         Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 9 of 26



punishment for the same wrong.

                                           AS AND FOR A
                                  THIRTEENTH AFFIRMATIVE DEFENSE

               32.      Upon information and beliet BMS conformed to the scientific knowledge and data

available to the industry and fulfilled its obligations,           if any, and its activities   and undertakings,   if
any, were conducted in a reasonable fashion, without recklessness, malice or wantonness, and

Plaintiffs' may not recover herein any exemplary or punitive damages against BMS.

                                           AS AND FOR A
                                  FOURTEENTH AFFIRMATIVE DEFENSE

               33.      The Complaint on its face shows a misjoinder of parties. Additionally, Plaintiffs'

have failed to        join proper, necessary,   and indispensable parties to this action, some of whom cannot

be made parties.

                                            AS AND FOR A
                                   FIFTEENTH AFFIRMATIVE DEFENSE

               34.      The Court lacks in personamjurisdiction over BMS.

                                                    AS AND FOR A
                                   SIXTEENTH AFFIRMATIVE DEFENSE

               35.      BMS is not   a proper   party defendant.

                                          AS AND FOR A
                                 SEVENTEENTH AFFIRMATIVE DEFENSE

               36.      If Plaintiffs' should prove that injuries and damages were sustained        as alleged, such


injuries and damages resulted from acts or omissions on the part of third parties over whom BMS

had neither control nor right of control.




                                                            9



126909 47 v . | 6487 /28685 8
         Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 10 of 26



                                                   AS AND FOR AN
                                          EIGHTEENTH AFFIRMATIVE DEFENSE

                    37.     Plaintiffs' cannot prove a prima facie   case as BMS breached no duty whatsoever to

Plaintifß' whether arising by statute, by common law, or otherwise, including but not limited to

any duty to warn of any dangers; and no act or omission by BMS proximately caused or

proximately contributed to Plaintifß' alleged injuries or damages.

                                                   AS AND FOR A
                                          NINETEENTH AFFIRMATIVE DEFENSE

                    38.    While BMS denies the allegations of Plaintiffs' with respect to liability, injury and

damages, to the extent to which Plaintiffs' may be able to prove the same, they were the result               of

intervening andlor interceding acts of superseding negligence on the part of third parties over

whom BMS had neither control nor right of control.

                                                   AS AND FOR A
                                          TWENTIETH AFFIRMATIVE DEFENSE

                    39.    While denying Plaintiffs' allegations with respect to liability, to the extent that

negligence or improper conduct may be proved, the acts of BMS are not a proximate cause of any

injuries to Plaintiffs.

                                                      AS AND FOR A
                                        T\ryENTY-FIRST AFFIRMATIVE DEFENSE

                    40. At all times during the conduct of their corporate operations,      the agents, servants

and/or employees                     of BMS complied with all applicable law,    regulations, standards and the

available knowledge and technology of the medical, scientific and industrial communities.

                                                      AS AND FOR A
                                       TWENTY-SECOND AFFIRMATIVE DEFENSE



                                                             l0


| 269 0947 v.   |   6487 n8685   I
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 11 of 26


              41.    If it should be proven   at the time of trial that any of   BMS's products were furnished

to Plaintiffs' employers or to the United States Government and that Plaintiffs' came into contact

with these products, which is specifically denied, then any such product was furnished in strict

conformity to the conditions specified or to the specif,rcations furnished by Plaintiffs' employers

and/or the United States Government.

                                                 AS AND FOR A
                             TWENTY.THIRD AFFIRMATIVE DEFENSE

             42.     Plaintiffs', and to the extent applicable, Plaintiffs' co-workers and employers,

misused, abused, mistreated and misapplied the products and materials as alleged in the Complaint,

and in the exercise ofordinary care could have avoided the consequences ofany alleged negligence

on the part of BMS, there can be no recovery against BMS.

                                                 AS AND FOR A
                            TWENTY.FOURTH AFFIRMATIVE DEFENSE

             43.     If the Court finds that any misuse, abuse, mistreatment and/or misapplication of the

products caused andlor contributed to the alleged damages or injuries to Plaintifß', then BMS

requests that the amount         of   damages which might be recovered shall be diminished by the

proportion which the same misuse, abuse, mistreatment and/or misapplication attributed to the

Plaintiffs', Plaintiffs' co-workers, andlor employers          bears to the conduct which caused the alleged

injuries or damages.

                                                 AS AND FOR A
                             T\ilENTY.FIFTH AFFIRMATIVE DEFENSE

             44.     BMS neither gave, made, nor otherwise extended any warranties, whether express

or implied, upon which Plaintiffs' hada right to rely.




                                                          ll

12690947 v.1 6487 /286858
        Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 12 of 26



                                                   AS AND FOR A
                                       T\ryENTY-SIXTH AFFIRMATIVE DEFENSE

                       45.    Any oral warranties upon which Plaintiffs' allegedly relied are inadmissible and

unavailable because of the provisions of the applicable Statute of Frauds.

                                                        AS AND FOR A
                                     TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                      46.     As to all the causes of action pleaded in the Complaint which may be based upon

express or implied warranties andlor representations, such causes of action are legally insufficient,

as against             BMS, by reason of Plaintiffs' failure to allege privity of contract between Plaintiffs' and

BMS, which is specifically denied.

                                                       AS AND FOR A
                                     T\ryENTY.EIGHTH AFFIRMATIVE DEFENSE

                      47.     In the event that any breach of express or implied warranty is proven, Plaintiffs'

failed to give proper and prompt notice of any such breach of warranty to BMS.

                                                       AS AND FOR A
                                      T\ryENTY-NINTH AFFIRMATIVE DEFENSE

                      48.     Plaintiffs' did not directly or indirectly purchase any asbestos-containing products

from BMS, and Plaintiffs' neither received nor relied upon any warranty or representation that

may be alleged to have been made by BMS.

                                                  AS AND FOR A
                                         THIRTIETH AFFIRMATIVE DEFENSE

                      49.     To the extent to which the causes of action pleaded by Plaintiffs' fail to accord

with the Uniform Commercial Code, including, but not limited to Section 2-725 thereof, the

Complaint is time-barred.




                                                               12




1269 0947 v   .   t   6487 n8685 8
         Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 13 of 26



                                                    AS AND FOR A
                                    THIRTY.FIRST AFFIRMATIVE DEFENSE

                50.       BMS denies that Plaintiffs' had any exposure to any asbestos-containing product

allegedly processed, manufactured, supplied, developed, tested, fashioned, packaged, distributed,

delivered, sold, and/or otherwise placed in the stream of commerce by BMS, and more particularly,

denies, upon information and               beliet that BMS processed, manufactured, supplied, developed,

tested, fashioned, packaged, distributed, delivered, sold andlor otherwise placed in the stream                  of

conìmerce any asbestos-containing product at the times and upon the dates alleged                          in   the

Complaint.

                                             AS AND FOR A
                                  THIRTY-SECOND AFFIRMATIVE DEFENSE

                51. BMS denies           specifically that, during the periods of exposure alleged         in the
Complaint by the Plaintiffs', it processed, manufactured, designed, supplied, developed, tested,

fashioned, packaged, distributed, delivered, sold and/or otherwise placed                      in the   stream of

commerce a substantial and/or any percentage of the asbestos-containing products                        to which

Plaintiffs was caused to come into contact and which caused Plaintiffs' to breathe, inhale and

digest and which thereby caused Plaintiffs' injuries and Plaintiffs' resulting damages alleged in

the Complaint.

                                              AS AND FOR A
                                   THIRTY.THIRD AFFIRMATIVE DEFENSE

                52.       In the event it should be proven at the time of trial that all defendants are subject to

market share liability, then BMS's share of such liability would constitute such a de minimus

amount as to make its contribution for damages negligible, and BMS would be entitled to



                                                             t3


I 26909 47 v . 1 648'l /28685 8
         Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 14 of 26



contribution, either in whole or in part, from the co-defendants not represented by this answer

                                                          AS AND FOR A
                                       THIRTY.FOURTH AFFIRMATIVE DEFENSE

                       53.     Upon information and belief, Plaintiffs' failed to mitigate or otherwise act to lessen

or reduce the injuries and disability alleged in the Complaint.

                                                          AS AND FOR A
                                        THIRTY-FIFTH AFFIRMATIVE DEFENSE

                       54.     BMS specifically denies that the products alleged in the Complaint are products

within the meaning and scope of the Restatement of Torts $402A, and as such, the Complaint fails

to state a cause of action in strict liability.

                                                          AS AND FOR A
                                        THIRTY.SIXTH AFFIRMATIVE DEFENSE

                       55.    The doctrine of strict liability in tort is inapplicable to this litigation.

                                                 AS AND FOR A
                                      THIRTY.SEVENTH AFFIRMATIVE DEFENSE

                       56.    Plaintiffs' contributed to their injuries by the use, either in whole or in part, of other

substances, products, medications and/or drugs.

                                                  AS AND FOR A
                                       THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                       57.    Plaintiffs' andlor their employers were sophisticated purchasers/users of the subject

product upon whom devolved all responsibility for the use of the products referred to in the

Complaint.

                                                         AS AND FOR A
                                        THIRTY.NINTH AFFIRMATIVE DEFENSE

                       58.     At all times material hereto, the   state of the medical, industrial, and scientific arts,



                                                                   14




| 26909 47 v   .   |   6487 /286858
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 15 of 26



knowledge and technology was that there was no generally accepted or recognized knowledge                      of

any unavoidably unsafe, inherently dangerous, hazardous or defective character or nature oftalc-

containing products when used in the manner and for the purposes intended, so that there was no

duty by BMS to know of such character or nature or to warn Plaintiffs' or others similarly situated,

and that, to the extent such duty arose, adequate warnings either were given or were not necessary

under all circumstances.

                                                   AS AND FOR A
                                     FORTIETH AFFIRMATIVE DEFENSE

                  59.     BMS asserts the state-of-the-art defense insofar as knowledge of the dangers of

what Plaintiffs' complain was not known and could not reasonably have been discovered at the

time such products were manufactured, sold or otherwise placed into the stream of commerce.

                                             AS AND FOR A
                                   FORTY.FIRST AFFIRMATIVE DEFENSE

                  60.     To the extent Plaintiffs assert any claim against BMS as a seller of a product that

BMS had no knowledge of any defect in any product and could not have discovered any alleged

defect in such product while exercising ordinary care.

                                            AS AND FOR A
                                  FORTY.SECOND AFFIRMATIVE DEFENSE

                  61. All defenses which     have been or   will   be asserted by other defendants in this action

are adopted and incorporated by reference as             iffully    set forth at length herein as defenses to the

Complaint to the extent same are applicable and not adverse to BMS. In addition, BMS will rely

upon any and all other further defenses which become available or appear during discovery

proceedings in this action and hereby specif,rcally reserves the right to amend its answer for the




                                                            l5


12690947 v.   I   6487 /286858
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 16 of 26


purposes of asserting any such additional affirmative defenses.

                                            AS AND FOR A
                                  FORTY.THIRD AFFIRMATIVE DEFENSE

                 62.     BMS reserves the right to amend this pleading to assert additional defenses upon

discovery of the specific facts upon which Plaintiffs' bases their claims for relief, and upon

completion of further discovery.

                                           AS AND FOR A
                                 FORTY-FOURTH AFFIRMATIVE DEFENSE

                 63.     Insofar as the Complaint, and each cause of action considered separately, allege a

cause of action accruing on or after September 1, 1975 to recover damages for personal injuries,

the amount of damages recoverable thereon must be diminished by reason of the culpable conduct

attributable to Plaintiff, including contributory negligence and assumption of risk, in the proportion

which the culpable conduct attributable to Plaintiff bears to the culpable conduct which caused the

damages alleged.

                                            AS AND FOR A
                                  FORTY-FIFTH AFFIRMATIVE DEF'ENSE

                 64.    BMS alleges that Plaintiffs' claims in their entirety and each of them individually,

as   well   as    this action are preempted by federal statutes and regulations governing

work place exposure to asbestos.

                                            AS AND FOR A
                                  FORTY-SIXTH AFFIRMATIVE DEFENSE

                  65. This action cannot be maintained as there is another action pending for the same

relief.

                                                 AS AND FOR A


                                                         t6


12690947   v.l   6487 /286858
         Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 17 of 26



                                   FORTY.SEVENTH AFFIRMATIVE DEFENSE

                  66. Plaintiffs' claims are barred because of Plaintiffs' failure to join necessary and

indispensable parties.

                                              AS AND FOR A
                                    FORTY.EIGHTH AFFIRMATIVE DEFENSE

                  67   .   Plaintiffs' claims should be dismissed on grounds of improper venue andlor forum

non converuens

                                              AS AND FOR A
                                    FORTY-NINTH AFFIRMATIVE DEFENSE

                  68. Plaintiffs' claims should be dismissed on grounds of improper service of process.

                                                    AS AND FOR A
                                       FIFTIETH AFFIRMATIVE DEFENSE

                 69. BMS reserves the right to move for a severance of the various allegations in the

Complaint.

                                                    AS AND FOR A
                                     FIFTY-FIRST AFFIRMATIVE DEFENSE

                 70. Any damages which may have been sustained by Plaintiffs' were caused or

contributed to by reason of the culpable conduct of the Plaintiffs'.

                                               AS AND FOR A
                                    FIFTY.SECOND AFFIRMATIVE DEFENSE

                 7I.       Insofar as the Complaint, and each cause of action considered separately, alleges a

cause of action to recover damages for personal injuries, the amount of damages recoverable thereon

must be diminished by reason of the culpable conduct attributable to the Plaintiffs', including

contributory negligence, comparative negligence, gross negligence, and/or assumption of risk, in the




                                                           17



1269 09 47 v . I 6487 128685 8
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 18 of 26



proportion which the culpable conduct attributable to Plaintiffs' bears to the culpable conduct which

caused the damages.

                                              AS AND FOR A
                                    FIFTY-THIRD AFFIRMATIVE DEFENSE

                  72. The Complaint fails to set forth any allegations against BMS with suffrcient

particularity to constitute a cause of action for fraud, fraudulent concealment, concert of action,

conspiracy, or the like. Therefore, no fraud claims have been properly brought by this Complaint

and any future claims of fraud raised in this manner are equally non-compliant and barred.

                                                      AS AND FOR A
                                   FIFTY-FOURTH AFFIRMATIVE DEFENSE

                  73. BMS       asserts   it may not be held liable due to the acts or omissions of any entities,

whether parties or non-parties to this action, for whose acts or omissions it is not liable pursuant

to the rules governing successor liability, alter ego liability, de facto merger liability, or otherwise.

                                               AS AND FOR A
                                    FIFTY-FIFTH AFFIRMATIVE DEFENSE

                  74. The injuries allegedly suffered by the Plaintiffs',            if   any, which injuries     are

specifically denied by BMS, were the result of the culpable conduct or fault of third persons for

whose conduct BMS is not legally responsible, and the damages recovered by the Plaintiffs,                  if   any,

should be diminished or reduced in proportion to said culpable conduct which caused the damages.

Any liability on the part of BMS, which liability is specifically denied, is fifty percent or less of the

liability of all entities who         are the cause of the alleged injuries,   if any, and the liability of BMS for

non-economic loss does not exceed BMS's equitable share determined in accordance with the

relative culpability of each person causing or contributing to the total liability of non-economic loss




                                                             18




12690947   v.l   6487 1286858
        Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 19 of 26



pursuant to                 Civil Practice Law and Rules Section 1601 through 1603

                                                           AS AND FOR A
                                            FIFTY.SIXTH AFFIRMATIVE DEFENSE

                          75. BMS       does not admit culpability or   liability to Plaintiffs', but to the extent permitted,

is entitled to a setoff of damages based on reimbursement to Plaintiffs' from collateral sources.

                                                     AS AND FOR A
                                          FIFTY-SEVENTH AFFIRMATIVE DEFENSE

                          76. Plaintiffs' claims that BMS's products were capable of releasing asbestos fibers

into the air is inconsistent with the science and must be considered speculative as a matter of law.

                                                      AS AND FOR A
                                           FIFTY-EIGHTH AFFIRMATIVE DEFENSE

                          77.    Any BMS products that Plaintiffs' claim exposure to were designed, manufactured

and marketed in accordance with the State of the                        Art before leaving BMS's control.

                                                      AS AND FOR A
                                            FIFTY.NINTH AFFIRMATIVE DEFENSE

                          78. As to each and every cause of action, BMS alleges that all of its conduct                   and

activities as alleged in the Complaint conformed to statutes, govemment regulations, and industry

standards based upon the state of knowledge existing at all relevant times.



                                                       AS AND FOR A
                                              SIXTIETH AFFIRMATIVE DEFENSE

                          79. As to each and every cause of action, BMS alleges that Plaintiffs' injuries                 and

damages,                   if   any, were proximately caused or contributed             to by Plaintifß' unforeseeable
idiosyncratic condition, unusual susceptibility, or hypersensitive reactions for which BMS is not

liable.


                                                                   t9


1269 09 47   v   .   |   6487 1286858
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 20 of 26



                                                   AS AND FOR A
                                       SIXTY.F'IRST AF'F'IRMATIVE DEFENSE

                   80. Plaintiffs failed to timely notify BMS of any alleged defect with respect to its

products, BMS denies that there was any design or manufacturing defect or any other defect for

which it was responsible in its product, with the result being that there can be no recovery against

BMS.

                                                       AS AND FOR A
                                      SIXTY.SECOND AFFIRMATIVE DEFENSE

                  81. BMS's products were neither defective nor uffeasonably dangerous and could not

have caused the injury and/or damage alleged in the Complaint. Thus, there can be no recovery

against BMS.

                                                AS AND FOR A
                                      SIXTY.THIRD AFFIRMATIVE DEFENSE

                  82. BMS       has   fully complied with all applicable governmental laws and regulations with

regard to labeling and publishing cautionary instructions with respect to its products with the result

that BMS has breached no duty,                if   any such duty ever existed, to warn and thus there can be no

recovery against BMS.

                                             AS AND FOR A
                                  SIXTY-FOURTH AFFIRMATIVE DEFENSE

                  83. On information and belief, BMS alleges that Plaintiffs' agents negligently or

intentionally failed to preserve, and permitted the spoliation of, material evidence, including but

not limited to the products which Plaintiffs' allege give rise to Plaintiffs' Complaint. Such conduct

bars   Plaintiffs' action and/or gives rise to liability on the part of Plaintiffs for damages payable to

BMS.


                                                              20



12690947v   .l   6487 1286858
        Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 21 of 26



                                                          AS AND FOR A
                                           SIXTY.FIFTH                MATIVE DEF'ENSE

                         84. There is no concert of action    between BMS and any of the other defendants herein.

Defendants are not joint tortfeasors and accordingly, BMS may not be held jointly and severally

liable with the other defendants.

                                                          AS AND FOR A
                                           SIXTY-SIXTH AFFIRMATIVE DEFENSE

                         85. Plaintiffs'   causes   of action pertaining to loss of consortium are barred because

Plaintifß andlor Decedents were not married at the time the alleged injury occurred.

                                                   AS AND FOR A
                                        SIXTY-SEVENTH AFFIRMATIVE DEFENSE

                        86.     Any loss or disruption of marital services, society, affection, companionship or

sexual relations of Plaintiffs' was not proximately caused by any conduct, act, or omission on the

part of BMS.

                                                   AS AND FOR A
                                         SIXTY-EIGHTH AFFIRMATIVE DEFENSE

                          87.     Each and every count of Plaintiff s Complaint, to the extent the count pertains to

the manufacture and sale of talc-containing cosmetic products, is preempted by the Federal Food,

D*g,      and Cosmetic Act ("FFDCA"), 21 U.S.C. $$ 301-399(a) (2015), in that the FDA has primary

and exclusive jurisdiction over the safety of cosmetic talc-containing products and primary and

exclusive jurisdiction to determine whether any warning must accompany cosmetic talc-containing

products. The FDA has ruled, on multiple occasions, that cosmetic grade talc is a safe substance

when used as intended and further ruled that manufacturers need not provide any warnings on, or

in connection with the sale of, cosmetic grade talc-containing products. Each and every count of


                                                                 2t


1269 09 47 v   .   l   6487 /28685 8
      Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 22 of 26



Plaintiff s standard complaint, to the extent the count pertains to cosmetic talc-containing products,

is also preempted, in whole or in part, by other applicable state and/or federal statutes, rules,

standards and/or regulations.

                                                    AS AND FOR A
                                         SIXTY-NINTH AFFIRMATIVE DEFENSE

                  88.       Each and every count of Plaintiffls Complaint, to the extent the count pertains to

the manufacture and./or sale of talc-containing cosmetic products, is subject to the FDA's primary

jurisdiction. Consequently, each and every count of Plaintiff s Complaint, to the extent that it

pertains to talc-containing cosmetic products, should be dismissed or stayed pending further FDA

review of whether any warning must accompany, or other restrictions be placed upon the

manufacture and sale of, talc-containing cosmetic products. Each and every count of Plaintiffs'

Complaint, to the extent the count pertains to the manufacture and/or sale of cosmetic grade talc-

containing products, is an unauthorized and improper attempt to enforce privately a claim under

the Federal Food,                 D*g,   and Cosmetic Act   ("FFDCA"),21 U.S.C. $$ 301-399(a) (2015).




                                                                22



12690947   v.t   6487   /2868s8
           Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 23 of 26



                     CROSS.CLAIMS FOR INDEMNIFICATION AND CONTRIBUTION

               Defendant BMS by way of cross-claims for indemnification and contribution against all

defendants says:

                                                     FIRST COUNT

                   89. If Plaintiffs'     sustained damages at the time and place set forth in the Plaintiffs'

Complaint through any carelessness, recklessness, and/or negligence other than that of Plaintiffs'

themselves, including, but not limited to, the manufacture and distribution of asbestos products,

breach of warranty and/or misrepresentation, either expressed or implied, and in strict liability in

tort, these damages will have been caused and brought about by reason of the carelessness,

recklessness, and/or negligence of the co-defendants not represented by this standard Answer.

                                                     SECOND COUNT

                  90. If Plaintiffs' should recover a judgment         against BMS, by operation     of law or

otherwise, BMS will be entitled to judgment, contribution and/or indemnity over and against the

co-defendants not represented by this standard answer, their agents, servants andlor employees, by

reason        oftheir       carelessness, recklessness, and/or negligence for the amount   ofany such recovery

or a portion thereof, in accordance with principles of law regarding apportionment of fault and

damages, along                  with costs, disbursements and reasonable expenses of the investigation and

defense of these actions, including reasonable attomeys' fees.

               \ilHEREFORE, BMS             demands judgment dismissing   Plaintiffs' Complaint with costs and

disbursements, and in the event of any judgment against BMS, it demands judgment, contribution

and/or indemnity over and against the co-defendants not represented by this standard answer for

the amount of any such recovery or a portion thereof, in accordance with the principles of law


                                                            ZJ



1   269 09 47 v . 1 6487 /28685 8
       Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 24 of 26



regarding apportionment of fault and damages, along with costs and disbursements, including

reasonable attorneys' fees.

                                  ANSWER TO CROSS.CLAIMS AND
                            COUNTERCLAIMS OF ANY PARTY TO THIS ACTION

                 91.     BMS by way of an answerto any cross-claims or counterclaims asserted by co-

defendants states:

                 92.     BMS denies each and every allegation of the cross-claims and counterclaims

asserted against                BMS by any party, including claims for contribution, common law
indemnification and contractual indemnifi cation.

Dated: July 11,2019

                                                           HAWKINS PARNELL & YOUNG, LLP



                                                           By:                            È,rtpvttøt^
                                                                            YS
                                                                 State Bar No. 24081384
                                                                 ksolomon@hpylaw.com
                                                                 l7l7 W 6th Street, Suite 240
                                                                 Austin, Texas 78703
                                                                 512-687-6900

                                                    ATTORNEYS FOR DEFENDANT
                                                    BRISTOL.MYERS SQUIBB COMPANY



                                           CERTIFICATE OF SERVICE

        I hereby certif,i that on this lSth day of July,2019, a true and correct copy of the above and
foregoing instrument was electronically filed with the Clerk of the Court by using the CM/ECF system,
which will send a notice of electronic filing to the following:




                                                      24



12690947   v.t   6487 /286858
      Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 25 of 26




 Darren Patrick McDowell                             Michael H. Borofsky
 State Bar No. 24025520                              Texas BarNo. 24101534
 SIMON, GREENSTONE, PANATIER                &        Barnes & Thornburg LLP
 BARTLETT, PC                                        2121 N. Pearl St., Suite 700
 1201 Elm Street, Suite 3400                         Dallas, Texas 7 5201-2469
 Dallas, Texas 75270                                 (214)2s8-4200
 (214)276-7680                                       (214)258-4199 -Fax
 (2r4)276-7699 fax                                   mborofsky@btlaw.com
 dmcdowe I 1@sgptrial.com
                                                     Attorneys for Defendants,
 Attorneys for Plaintiffs,                           Randall's Food & Drugs LP
 Marvin Williams and                                 And Randall's Food Markets,Inc.
 Shirley Williams
                                                     Tracy Graves Wolf
 Todd D. Ogden                                       Tex. BarNo.24004994
 State Bar No. 00794387                              T r acy.W olf@lewisbrisbois. com
 Maron Marvel Bradley Anderson                       Brent Sedge
  & Tardy LLC                                        Tex. Bar No. 24082120
 2001 Bryan Street, Suite 3050                       Brent.Sedge@lewisbrisbois.com
 Dallas, Texas 7 5201-3008                           Lewis Brisbois Bisgaard & Smith LLP
 Io gden@maronmarve             l. c   om            2100 Ross Avenue, Suite 2000
 (2r4) 736-9608                                      Dallas, Texas 75201
 (469)206-5501 fax                                   (214)722-7100 -Main
                                                     (214)722-7lll -Fax
 Attorneys for l)efendant,
 Whittaker Clark & Daniels,Inc.                      Attorneys for Defendanto
                                                     Avon Products, Inc.

 Edward M. Slaughter                                 Heleina L. Formoso
 State Bar No. 240151           l2                   Texas Bar No. 24058919
 Eslaughter@grsm.com
                                                     hformoso@kslaw.com
 Jason J. Irvin
                                                     King & Spalding LLP
  State Bar No.24032460
 jirvin@grsm.com                                     1100 Louisiana, Suite 4000
                                                     Houston, Texas 77002
 Quincy A. M. Jones
 State Bar No. 24101980                              (712) 276-7441
 qjones@grsm.com
                                                     Attorneys for Defendant,
 Attorneys for Defendant,                            Johnson & Johnson Consumer, Inc.
 Colgate-Palmolive Company
 Cori C. Steinman
 Texas Bar No. 24046908
 csteinmann@kslaw.com
 King & Spalding LLP
 500 w. 2nd st., Suite 1800
 Austin, TX 78701
 (stz) 4s7-2008



                                                25



12690947   v   1 6487 /286858
        Case 4:19-cv-02337 Document 8 Filed on 07/18/19 in TXSD Page 26 of 26



  Attorneys for Defendant,
  Johnson           & Johnson Consumer, Inc.



                                                    VN




                                               26



1269 09 47   v.l   6487 /28685 8
